DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond J. Chew on 6/6/2022.  The application has been amended as follows: 

claims 10-15 are cancelled.

Reasons for Allowance
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art fails to teach or suggest, “wherein the switching circuit comprises a gate switching circuit, and a gate switching signal for controlling the gate switching circuit; 
the gate switching circuit comprises a first transistor, a second transistor, a first storage capacitor, and a second storage capacitor; the first transistor is a transistor with a control terminal in negative polarity conduction; and the second transistor is a transistor with a control terminal in positive polarity conduction;
a source electrode of the first transistor is connected to the scan line, and a drain electrode thereof is connected to the first storage capacitor and the gate terminal of the first sub-pixel;
a source electrode of the second transistor is connected to the scan line, and a drain electrode thereof is connected to the second storage capacitor and the gate terminal of the second sub-pixel; and 
gate electrodes of the first transistor and second transistor are connected to each other, and are connected to the gate switching signal; 
wherein the driving circuit further comprising a grounding control signal for separately controlling the first sub-pixel and the second sub-pixel and communicating with the data line or the ground; 
the switching circuit further comprises a grounding switching circuit, wherein the grounding switching circuit comprises a third transistor and a fourth transistor; the third transistor is a transistor with a control terminal in negative polarity conduction; and the fourth transistor is a transistor with a control terminal in positive polarity conduction;
gate electrodes of the third transistor and fourth transistor are connected to each other, and are connected to the grounding control signal;
a source electrode of the third transistor is grounded, and a drain electrode thereof is connected to the source terminals of the first sub-pixel and second sub-pixel; and 
a source electrode of the fourth transistor is connected to the data line, and a drain electrode thereof is connected to the source terminals of the first sub-pixel and second sub-pixel”, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694